Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160790
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  REID COWAN,                                                                                         Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                SC: 160790
                                                                   COA: 345602
                                                                   Court of Claims: 17-000091-NM
  STATE OF MICHIGAN, DEPARTMENT OF
  CORRECTIONS,
            Defendants,
  and
  EDWARD BARBER,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
           s0923
                                                                              Clerk